PER CURIAM.
Appellant, Warwick G. Cahill, appeals an order of the Board of Pilot Commissioners concluding that appellant violated section 310.101(l)(k), Florida Statutes and Fla.Admin.Code R. 21SS-8.007(l)(k). Having reviewed the record, and finding that the Board erred in substituting its judgment for that of the hearing officer as the finder of fact, we reverse. See Holmes v. Turlington, 480 So.2d 150 (Fla. 1st DCA 1985); Heifetz v. Dep’t of Business Regulation, Div. of Alcoholic Beverages & Tobacco, 475 So.2d 1277 (Fla. 1st DCA 1985).
ALLEN, KAHN and DAVIS, JJ., concur.